Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00111-CV

                         IN THE INTEREST OF N.M.B., a Child

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI05268
                          Honorable Peter Sakai, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant.

      SIGNED December 12, 2018.


                                             _____________________________
                                             Rebeca C. Martinez, Justice